Welles, Justice.
The motion is to set aside the summons for irregularity, without indicating in any manner in the notice, in what the alleged irregularity consists. After reading the moving papers, I was at a loss to conjecture the irregularity complained of, until I examined the points and brief of the moving counsel.
. The plaintiff’s counsel in his points takes this objection, and insists that rule 25 be applied, which was intended for precisely such a case. There is no good reason why the rule should not be enforced. If the merits were involved in the least in the motion, it would be denied without prejudice. But they are not, and the motion is denied generally for the reason that the irregularity alleged is not specified in the notice, with $7 costs.